ICJ_032_PassageIndianTerritory_PRT_IND_1958-02-10_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
RIGHT OF PASSAGE OVER
INDIAN TERRITORY
(PORTUGAL v. INDIA)

ORDER OF FEBRUARY 10th, 1958

1958

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE DU
DROIT DE PASSAGE
SUR TERRITOIRE INDIEN
(PORTUGAL c. INDE)

ORDONNANCE DU 10 FEVRIER 1958
This Order should be cited as follows:

“Case concerning right of passage over Indian territory,
Order of February roth, 1958: I.C.]. Reports 1958, p. 16.”

La présente ordonnance doit étre citée comme suit:

« Affaire du droit de passage sur territoire indien,
Ordonnance du To février 1958: C.I. J. Recueil 1958, p. 16.»

 

.. Sales number 1 81
No de vente:

 

 

 
16

INTERNATIONAL COURT OF JUSTICE

8
February toth YEAR 1958
General List :
No. 32 February roth, 1958

CASE CONCERNING
RIGHT OF PASSAGE OVER

INDIAN TERRITORY
(PORTUGAL v. INDIA)

ORDER

The President of the International Court of Justice,
having regard to Article 48 of the Statute of the Court,
having regard to Article 37 of the Rules of Court,

having regard to the Judgment of November 26th, 1957, by
which the Court resumed the proceedings on the Merits and fixed
the time-limits for the filing of the Counter-Memorial, Reply and
Rejoinder in this case;

Whereas by a letter dated January 24th, 1958, the Agent of the
Government of India requested an extension until March 25th,
1958, of the time-limit for the filing by that Government of the
Counter-Memorial;

Whereas by a letter dated January 30th, 1958, the Agent of the
Government of Portugal stated that his Government saw no
objection to this request but would appreciate it if a similar period
of four months were granted for the filing of its Reply;

Whereas by a letter dated February roth, 1958, the Agent of the
Government of India stated that his Government had no objection
to the refixation of the time-limit for the filing of the Portuguese
Reply, as requested by the Agent of the Government of Portugal;

4
I7 RIGHT OF PASSAGE OVER INDIAN TERRITORY (ORDER I0 II 58)

Decides to extend to the following dates the time-limits fixed
by the Judgment of November 26th, 1957:

for the Counter-Memorial of the Government of India, to March
25th, 1958;

for the Reply of the Government of Portugal, to July 25th, 1958;

for the Rejoinder of the Government of India, to September
25th, 1958. |

Done in English and French, the English text being authoritative,
at the Peace Palace, The Hague, this tenth day of February, one
thousand nine hundred and fifty-eight, in three copies, one of
which will be placed in the archives of the Court and the others
transmitted to the Government of the Portuguese Republic and to
the Government of the Republic of India, respectively.

(Signed) GREEN H. HACKWORTH,
President.

(Signed) J. LOpEz OLIvAN,
Registrar.
